UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8‑K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 16, 2017 iRhythm Technologies, Inc. (Exact name of Registrant as specified in its charter) Delaware 0001-37918 20-8149544 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 650 Townsend Street, Suite 500 San Francisco, California 94103 (Address of principal executive office) (Zip Code)
